Citation Nr: 0422001	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bursitis of 
multiple joints.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a nerve disorder.

6.  Entitlement to service connection for a testicle 
disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for a bilateral hip 
disorder.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

10.  Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1974, and on active duty for training from March 1977 to 
November 1978.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from June 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

Below, the Board reopens the claim of entitlement to service 
connection for a low back disorder and then REMANDS it and 
all other issues noted above to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if he is required to take any further action.




FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for a back disorder in an unappealed rating 
decision dated in May 1979.

2.  The evidence received since May 1979 was not previously 
submitted to agency decisionmakers, is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial, by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Given the favorable disposition, outlined below, no 
further action is required prior to reopening the veteran's 
claim.  Appellate consideration of the merits of the claim is 
deferred, however, pending remand to ensure that all notice 
and assistance required under the VCAA has been accomplished.  


II.  Analysis of Claim

The veteran seeks service connection for a low back disorder.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

In this case, the RO previously denied the veteran's claim of 
entitlement to service connection for a back disorder in a 
rating decision dated May 1979.  The RO based its last denial 
on a finding that, although he was treated for low back pain 
in service, he did not complain of back problems during the 
post-service VA examination.  The RO considered the veteran's 
service medical records and a VA examination report in 
support of the veteran's claim.

According to a VA Form 20-822a (Control Document and Award 
Letter), the RO notified the veteran of its May 1979 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal the decision to the Board.  The 
May 1979 decision thus became final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

The veteran attempted to reopen his claim for service 
connection for a low back disorder by written statement 
received in November 2001.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in the case 
here, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the 
claims file since the RO's May 1979 rating decision includes 
private treatment records, VA examination reports, written 
statements of the veteran and his representative, reports of 
contact with the veteran's correctional center, and various 
copies of certificates awarded the veteran during his period 
of incarceration. 

The Board finds that this evidence is new as it was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  The Board also finds 
that this evidence is material because, by itself or when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

Specifically, the newly-submitted private treatment records, 
including from the James Crabtree Correctional Center and the 
Charles Goddard Health Center, reflect post-service 
complaints of, and treatment for, back symptoms.  The absence 
of this type of evidence was the basis of the RO's previous 
denial of the veteran's claim.  Having determined that new 
and material evidence has been submitted, the Board may 
therefore reopen the veteran's previously-denied claim of 
entitlement to service connection for a low back disorder.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened; to this extent only the appeal is granted.


REMAND

For the reasons that follow, additional development is 
necessary before the Board can decide whether the veteran is 
entitled to service connection for post-traumatic stress 
disorder, bursitis of multiple joints, a bilateral ankle 
disorder, sinusitis, a nerve disorder, a testicle disorder, 
bilateral knee and hip disorders and a low back disorder, and 
to decide whether he is entitled to an annual clothing 
allowance.

First, in various written statements submitted in support of 
the veteran's appeal, the veteran and his representative 
allege that there are outstanding records that need to be 
obtained before this appeal is adjudicated.  

For instance, the veteran served on active duty from March 
1977 to November 1978, and on active duty for training from 
July 1974 to November 1974.  Pertinent records of treatment 
allegedly rendered during the period of active duty for 
training have not yet been secured.  

The veteran and his representative have also requested the RO 
to obtain the veteran's service personnel file in support of 
his appeal.  The record reflects that the RO made two 
previous efforts to do so by contacting the National 
Personnel Records Center and providing the veteran's DD Form 
214 and information that, from March 1, 1977 to November 2, 
1978, the veteran was assigned to Co C 1st BN 46th Inf.  It 
appears that no records could be identified based on the 
information provided.  Given that the personnel records 
already associated with the claims file confirm that the 
veteran served in Germany during the time period alleged, and 
insofar as it is not clear that VA has exhausted all avenues 
of development in an effort to obtain the veteran's personnel 
file, additional efforts to obtain such are warranted.

There also appears to be outstanding VA medical records.  In 
a VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) signed in May 2001, the veteran indicates 
that he received treatment for his mental illness at the VA 
Medical Center in Oklahoma City, from 1979 to 1990.  
According to a VA Form 21-6789 (Deferred Rating Decision) 
dated July 2001, the RO planned to request these records; it 
is unclear whether they did so.  Inasmuch as these records 
might be pertinent to the veteran's appeal, the RO should 
secure them on remand and associate them with the claims 
file.

Second, as previously indicated, since the VCAA was enacted, 
the United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio, 16 Vet. App. at 183 
(holding that the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  In this case, with regard to the veteran's 
claim of entitlement to an annual clothing allowance, the RO 
has not yet provided the veteran VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  Accordingly, on 
remand, the RO should send the veteran a letter informing him 
of the evidence needed to support that particular claim, 
explaining to him whether he is responsible for submitting 
such evidence or whether VA will obtain and associate such 
evidence with the claims file, and advising him to provide 
all evidence in his possession that pertains to that claim.  

Third, the veteran's representative requests that the veteran 
be afforded VA examinations of the disorders at issue in this 
appeal and a hearing before the Board.  The RO endeavored to 
afford the veteran both an examination and a hearing while 
this appeal was pending, but because the veteran was 
incarcerated, he was not able to attend.  The Board is 
unclear regarding the veteran's period of incarceration, but 
there are comments noted in the record, which indicate that 
that period might soon end.  Given this fact, the RO should 
contact the veteran to determine whether this is the case, 
and if so, whether he would be available to attend any such 
examination or hearing.  If the veteran responds in the 
affirmative, the RO should afford the veteran the opportunity 
to do so.

Fourth, with regard to the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder, the 
representative requests that the RO verify whether one of the 
veteran's reported stressors actually occurred.  This 
stressor allegedly occurred when the veteran witnessed a 
helicopter crash while serving in Germany, in which a fellow 
serviceman died.  If, while developing the veteran's appeal, 
the RO receives additional medical evidence showing that the 
veteran has been diagnosed with post-traumatic stress 
disorder, such verification should be obtained.  Prior 
thereto, however, the RO should contact the veteran for more 
specific information regarding the crash, including the date 
it occurred and the name of the individual who was killed in 
the crash.  



This case is REMANDED for the following:

1.  The RO should take the appropriate 
steps to ascertain the veteran's 
availability to undergo VA examination 
and his availability and desire to attend 
a Board hearing.  

2.  If the veteran indicates that he will 
be available to attend a Board hearing 
while the appeal is in remand status, and 
if he still desires such hearing, the RO 
should, to the extent possible, take any 
indicated action to schedule the veteran 
for such hearing.  

3.  The RO should pursue all reasonable 
avenues of development in an attempt to 
obtain the veteran's service personnel 
file and records from his July 1974 to 
November 1974 period of active duty for 
training. 

4.  The RO should obtain and associate 
with the claims file records of the 
veteran's 1979 to 1990 mental health 
treatment at the VA Medical Center in 
Oklahoma City, Oklahoma.  If such records 
are unavailable, the RO should note this 
fact in writing in the record.  

5.  If the veteran indicates that he will 
be available to attend a VA examination 
while the appeal is in remand status, the 
RO should then afford the veteran such an 
examination.  The purpose of this 
examination is to determine the etiology 
of any current back and bilateral ankle 
disorder shown to exist.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written examination report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any such disorder is related to 
the veteran's period of active service, 
specifically, to documented in-service 
back and ankle complaints.  The examiner 
should provide detailed rationale, with 
specific references to the record, for 
his opinion.   

6.  Once the examination report is 
received, the RO should review it to 
ensure that it complies with the previous 
instruction.  If the report is deficient 
in any regard, VA should undertake 
immediate corrective action.

7.  If, while developing the appeal, the 
RO receives additional medical evidence 
showing that the veteran received 
treatment for any of the other claimed 
disorders in service, or has been 
diagnosed with post-traumatic stress 
disorder, the RO should use its 
discretion in determining whether 
additional examinations are needed.  The 
RO should also use its discretion in 
determining whether it should develop 
further the veteran's claim of 
entitlement to service connection for 
post-traumatic stress disorder.

8.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  Such 
notification action should include 
sending the veteran a letter, which 
informs him of the evidence needed to 
support his claims, to include his claim 
of entitlement to an annual clothing 
allowance; explains to him whether he is 
responsible for submitting such evidence 
or whether VA will obtain and associate 
such evidence with the claims file; and, 
advises him to provide all evidence in 
his possession that pertains to that 
claim.  The RO should afford the veteran 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained 
and then take appropriate follow-up steps 
to assist the veteran in obtaining all 
identified evidence.

9.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  If the RO denies 
any benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



